Case: 17-60291   Document: 00514974869     Page: 1   Date Filed: 05/29/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                       FILED
                                                                    May 29, 2019
                                 No. 17-60291
                                                                    Lyle W. Cayce
                                                                         Clerk
THE TRAVELERS INDEMNITY COMPANY; THE TRAVELERS
INDEMNITY COMPANY OF AMERICA; UNITED STATES FIDELITY AND
GUARANTY COMPANY; ST. PAUL FIRE ; MARINE INSURANCE
COMPANY,

             Plaintiffs - Appellants

v.

ETHEL MITCHELL, Executrix of the Estate of Phillip Bivens; THE ESTATE
OF LARRY RUFFIN; THE ESTATE OF BOBBY RAY DIXON; LATURAS
SMITH; CARRIE STRONG,

            Defendants - Counter Plaintiffs - Counter Defendants - Appellees

v.

SCOTTSDALE INSURANCE COMPANY

            Counter Defendant - Counter Plaintiff - Appellant




                Appeals from the United States District Court
                   for the Southern District of Mississippi


Before HIGGINBOTHAM, SOUTHWICK and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
      Phillip Bivens, Bobby Ray Dixon, and Larry Ruffin spent a collective 83
years in prison for the rape and murder of a woman in Forrest County,
     Case: 17-60291      Document: 00514974869        Page: 2     Date Filed: 05/29/2019



                                     No. 17-60291
Mississippi.    Their confessions were coerced and evidence against them
fabricated. They were innocent.
       By the time DNA evidence exonerated them, Ruffin had died in prison
while Dixon and Bivens had developed diseases that killed them not long after
they gained the freedom to which they were always entitled. Their estates filed
a civil rights lawsuit against Forrest County.
       The question in this separate case is whether two of the County’s law
enforcement liability policies require the insurers to defend the civil rights suit.
The answer turns on whether the policies are triggered when injuries occur
during the policy period, even though the wrongful acts that caused the injuries
occurred before the policy period. The district court held there is a duty to
defend. We agree.
                                            I.
       The first tragedy occurred in May 1979 when Eva Gail Patterson, a 25-
year-old mother of two, was raped and murdered in her home. Her two sons
watched her die. 1
      The second tragedy began when officers of the Forrest County Sherriff’s
Department targeted Larry Ruffin for the crime. Ruffin was then an inmate
at a restitution center, where he was working to compensate the victim of a
minor theft. The day after the murder, Forrest County officers confronted
him—one threatened to kill him—then locked him in the Forrest County jail
for two days. Soon after, a Hattiesburg Police officer threatened another
inmate at the restitution center with false charges unless he implicated Ruffin
in the murder. Once armed with the fabricated statement, police arrested
Ruffin.


      1  We draw our facts from the estates’ operative complaint because it determines
whether the insurers must defend. Auto Ins. Co. of Hartford v. Lipscomb, 75 So. 3d 557, 559
(Miss. 2011).
                                            2
    Case: 17-60291    Document: 00514974869    Page: 3   Date Filed: 05/29/2019



                                No. 17-60291
      That evening, Forrest County and Hattiesburg officers “beat, punched,
kicked, slapped, and hurled racial slurs and death threats at Larry Ruffin,
demanding that he confess to the crime.” It took seven hours to secure his
confession.
      The victim’s young son had told the police that there was only one
perpetrator. But in the fall of 1980, as Ruffin’s trial was approaching, police
arrested Bobby Ray Dixon and Phillip Bivens. Dixon, who had previously been
arrested with Ruffin for theft, was mentally handicapped as a result of being
kicked in the head by a horse as a child. After succumbing to beatings and
threats of the death penalty, he confessed, implicating himself, Ruffin, and
Bivens.
      Bivens’s wife was related to Ruffin’s girlfriend. Bivens was a native
Californian who spent less than a year in Forrest County—but that year
included May 1979.    After being arrested in California and flown back to
Mississippi, he too was threatened with violence and death. He too confessed.
      After their coerced confessions, Bivens and Dixon pleaded guilty. Ruffin
was convicted at trial. All three got life sentences. In prison, they were the
victims of numerous assaults by other prisoners. Each developed physical
injuries and maladies, including Ruffin’s infection with syphilis and herpes in
1984–85, and Bivens’s contraction of Hepatitis C in 2007.           They filed
postconviction appeals asserting their innocence, but each was rejected.
      Dixon contacted the Innocence Project in 2008, and the Project obtained
DNA testing of the sperm from the victim’s rape kit. It matched the DNA
profile of Andrew Harris, who was then serving a life sentence for another rape
committed shortly after the rape and murder for which Bivens, Dixon, and
Ruffin were incarcerated.
      Ruffin had been killed by an electrical shock eight years before he was
exonerated. Dixon died shortly after being released on medical parole but five
                                      3
    Case: 17-60291    Document: 00514974869     Page: 4   Date Filed: 05/29/2019



                                 No. 17-60291
weeks before he was officially cleared. Bivens lived just three more years as a
free man.
      The estates sued Forrest County, the City of Hattiesburg, and several
individual officers for civil rights violations, including coercing confessions,
fabricating evidence, withholding exculpatory evidence, and prosecuting
without probable cause. Over the years, Forrest County had purchased a
series of law enforcement liability policies from various insurers. As relevant
to this case, a Scottsdale Insurance Company policy was effective from
November 1985 through November 1986, and St. Paul Fire and Marine
Insurance Company policies were effective from February 2005 through
February 2011.
      Travelers Indemnity Company (which is responsible for the St. Paul
policies) sued for a declaratory judgment that it does not owe a duty to defend
Forrest County from the civil rights claims. The estates brought counterclaims
against Scottsdale in the ensuing litigation. The district court rejected a duty
to defend for a number of insurers with policies in effect during the period of
incarceration. But, on cross-motions for summary judgment, it ruled that
Travelers and Scottsdale do owe duties to defend. Those two insurers appeal.
                                      II.
      We review the district court’s grant of summary judgment de novo.
Admiral Ins. Co. v. Ford, 607 F.3d 420, 422 (5th Cir. 2010). The court’s
interpretation of an insurance policy is a question of law that we also review
de novo. Id.
      Mississippi requires that insurance policies be interpreted “exactly as
written,” so long as they are “clear and unambiguous.” George v. Mississippi
Farm Bureau Mut. Ins. Co., 168 So. 2d 530, 531 (Miss. 1964). If the policy’s
terms are ambiguous or doubtful, we interpret them “most favorably to the


                                       4
    Case: 17-60291    Document: 00514974869     Page: 5   Date Filed: 05/29/2019



                                 No. 17-60291
insured and against the insurer.” Centennial Ins. Co. v. Ryder Truck Rental,
Inc., 149 F.3d 378, 382–83 (5th Cir. 1998).
      Mississippi applies the so-called eight corners rule to determine whether
an insurer has a duty to defend a claim against its insured. That is, the
question is resolved by comparing the four corners of the policy with the four
corners of the complaint. Auto Ins. Co. of Hartford v. Lipscomb, 75 So. 3d 557,
559 (Miss. 2011). If the complaint states a claim that is “within or arguably
within the scope of coverage provided by the policy,” the insurer must defend.
Am. Guarantee & Liab. Ins. Co. v. 1906 Co., 273 F.3d 605, 610 (5th Cir. 2001);
see also Lipscomb, 75 So. 3d at 559 (explaining that insurers must defend
claims that could “potentially” be covered).
                                       A.
      We begin with the terms of the policies. And because their language
differs, we discuss each separately.
      The Travelers policy provided Forrest County and its officers with law
enforcement liability coverage from February 2005 through February 2011. Its
relevant terms follow:
      Law enforcement liability. We’ll pay amounts any protected
      person is legally required to pay as damages for covered injury or
      damage that:
         • results from law enforcement activities or operations by or
           for you;
         • happens while this agreement is in effect; and
         • is caused by a wrongful act that is committed while
           conducting law enforcement operations.
      ...
      Injury or damage means bodily injury, personal injury, or property
      damage.
      Bodily injury means any harm to the health of other persons. It
      includes care, loss of services, or death that results from such
      harm.
      Harm includes any of the following:
                                      5
    Case: 17-60291            Document: 00514974869          Page: 6        Date Filed: 05/29/2019



                                           No. 17-60291
              •   Physical harm, sickness, or disease.
              •   Mental anguish, distress, injury, or illness.
              •   Emotional distress.
              •   Humiliation.
        Personal Injury means injury, other than bodily injury, caused by
        any of the following wrongful acts:
              • False arrest, detention, or imprisonment.
              • Malicious prosecution.
                ...
        Travelers does not dispute that Bivens’s and Dixon’s 2 injuries were
caused by wrongful acts, or that some of those wrongful acts were committed
by Forrest County officials engaged in law enforcement activities. The issue is
whether the injuries they suffered between 2005 and 2011 triggered a duty to
defend, even though the wrongful causal acts occurred decades prior.
        The Travelers policy provides coverage for “injury or damage that
. . . happens while this agreement is in effect.” That temporal requirement
applies only to the injury. The two other requirements for coverage—that the
injury resulted from the insured’s “law enforcement activities” and was “caused
by a wrongful act that is committed while conducting law enforcement
operations”—do not have a temporal limitation. Travelers thus bargained for
an injury-based trigger of coverage, not an act-based trigger.                         Under the
policy’s plain terms, Travelers must defend any claim in which covered injuries
occurred between 2005 and 2011, regardless of when the wrongful causal act
occurred.
        Travelers argues that Bivens and Dixon could not have been injured by
false       imprisonment       25    years     after   their    convictions       because    false
imprisonment ends with the inception of legal process. See Wallace v. Kato,
549 U.S. 384, 389 (2007) (“Reflective of the fact that false imprisonment



        2   Ruffin died in 2002, before the Travelers policy took effect.
                                                  6
    Case: 17-60291     Document: 00514974869     Page: 7   Date Filed: 05/29/2019



                                  No. 17-60291
consists of detention without legal process, a false imprisonment ends once the
victim becomes held pursuant to such process . . . .” (emphasis in original)). We
agree that Bivens’s and Dixon’s continued imprisonment, alone, did not trigger
coverage. The inception of legal process predated the Travelers policy period
by decades, so the policy does not cover injuries for a claim of false arrest or
imprisonment. See W. PAGE KEETON ET AL., PROSSER AND KEETON ON TORTS
(5th ed. 1984) § 120, at 888 (“If there is a false arrest claim, damages for that
claim cover the time of detention up until issuance of process or arraignment,
but not more.”). As the policy’s coverage for “personal injury” requires injury
related to those torts, it does not apply.
      But unlike personal injury coverage, the focus of which is the list of
covered causal torts, bodily injury coverage is not tethered to a list of causal
events. In the Travelers policy, bodily injury includes any physical, mental,
and emotional harm—it is defined by the resulting harm, not its cause. See
RESTATEMENT OF LIABILITY INSURANCE § 33 cmt. b (Final Draft No. 2,
approved 2018) (using bodily injury coverage as an example of a “[c]ommon
harm-based trigger”). Whereas personal injury coverage “looks at the alleged
tort” to determine if there is coverage, “‘bodily injury’ looks at the damage to
determine if there is coverage.” 20 ERIC MILLS HOLMES, HOLMES’ APPLEMAN
ON INSURANCE    § 131.2, at 347 (2d ed. 2002). So we must look to the specific
harms that Bivens and Dixon alleged. See 1 ALLAN D. WINDT, INSURANCE
CLAIMS AND DISPUTES § 4:1, at 4-34 (5th ed. 2010) (“When coverage is not
dependent upon the existence of a certain designated ‘offense,’—e.g., personal
injury or advertising injury—but upon the existence of a type of injury—e.g.,
bodily injury or property damage—regardless of the offense involved, one
should focus on the factual allegations.”).
      The estates allege that Bivens and Dixon suffered numerous,
independent harms between 2005 and 2011. Here is a sampling:
                                         7
     Case: 17-60291       Document: 00514974869          Page: 8     Date Filed: 05/29/2019



                                       No. 17-60291
       • “From 2000 through 2010, Mr. Dixon suffered other ailments which
         were caused by the conditions of his confinement, including staph
         infections, chest pains, dizziness, convulsions, blurry vision,
         infections, hematomas, rashes, coughing up blood, nausea, vomiting,
         diarrhea, bursitis, urinary tract infections, and suicidal depression.”
       • Dixon came up for parole in February 2006 and December 2009.
         When his petitions for early release were denied, Dixon suffered
         “mental anguish, embarrassment, humiliation, [and] emotional
         distress . . . .”
       • “Mr. Bivens . . . suffered with sinusitis, high blood pressure and
         hypertension, dizziness, nausea, chest pains, abnormal heart rhythm,
         shoulder injuries, and bursitis from 2005 through 2010 resulting from
         substandard prison conditions.”
       • “In 2007, Mr. Bivens contracted Hepatitis C, which was not properly
         treated. This hepatitis in turn led to a number of medical problems,
         including cirrhosis of the liver in 2008 followed by liver cancer.”
       But for Forrest County’s alleged wrongful acts—coerced confessions,
fabricated evidence, and suppressed evidence 3—Bivens and Dixon would have
been free men and not suffered these physical and mental injures. Because
the complaint alleges several distinct injuries occurring during the policy
period, Travelers has a duty to defend under the eight-corners rule.
                                              B.
       We now turn to the Scottsdale policy, which provided Forrest County
with law enforcement liability coverage from November 1985 through
November 1986. Here are its relevant terms:
       The Company will pay on behalf of the INSURED all sums which
       the INSURED shall become legally obligated to pay as damages
       because of WRONGFUL ACT(S) which result in:
             A) PERSONAL INJURY


       3  To the extent that Travelers argues that Forrest County officers’ civil rights
violations did not proximately cause Bivens’s and Dixon’s bodily injuries (because they were
more proximately caused by prosecutors and prison officials), that argument goes to
indemnity, not the duty to defend. The policy imposes on Travelers the duty to defend even
claims that are “groundless.” And Mississippi law imposes a duty to defend any claim that
falls “arguably,” Am. Guarantee, 273 F.3d at 610, or “potentially,” Lipscomb, 75 So. 3d at 559,
within the policy’s coverage.
                                              8
    Case: 17-60291    Document: 00514974869    Page: 9   Date Filed: 05/29/2019



                                No. 17-60291
             B) BODILY INJURY
             C) PROPERTY DAMAGE
      caused by an OCCURRENCE and arising out of the performance
      of the INSURED’S duties to provide law enforcement and/or other
      departmentally approved activities . . . .
            DEFENSE, SETTLEMENT AND SUPPLEMENTARY
                           PAYMENTS
      The Company shall have the right and duty to defend any suit
      against the INSURED seeking damages on account of such
      PERSONAL INJURY, BODILY INJURY, or PROPERTY
      DAMAGE even if any of the allegations of the suit are groundless,
      false, or fraudulent . . . .
      ...
                               DEFINITIONS
      ...
      PERSONAL INJURY—means:
                 ...
             3) False arrest, detention or imprisonment, or malicious
             prosecution;
                 ...
             if such offense is committed during the policy period.
      ...
      BODILY INJURY—bodily injury, sickness or disease sustained by
      any person which occurs during the policy period, including death
      at any time resulting therefrom.
      ...
      OCCURRENCE—means an event, including continuous or
      repeated exposure to conditions, which results in PERSONAL
      INJURY, BODILY INJURY or PROPERTY DAMAGE sustained,
      during the policy period, by any person or organization and arising
      out of the performance of the INSURED’S law enforcement duties.
      Like Travelers, Scottsdale does not dispute that Forrest County officers
committed wrongful acts while executing law enforcement duties. But we must
again decide whether injuries suffered in prison during the policy period
trigger a duty to defend even though prepolicy acts caused those injuries.

                                      9
    Case: 17-60291    Document: 00514974869     Page: 10    Date Filed: 05/29/2019



                                 No. 17-60291
      Unlike Travelers’, Scottsdale’s policy is ambiguous on this question. It
does not require that a “wrongful act” occur during the policy period. But it
does require that covered injuries result from an “occurrence.” The policy’s
definition of “occurrence” includes the phrase “during the policy period,” but it
is not clear whether it means that the injury must occur during the policy
period, or that the occurrence must occur during the policy period.
      The “nearest reasonable referent” canon helps resolve the ambiguity.
“When the syntax involves something other than a parallel series of nouns or
verbs, a prepositive or postpositive modifier normally applies only to the
nearest reasonable referent.” ANTONIN SCALIA & BRYAN A. GARNER, READING
LAW 152 (2012). The relevant portion of the policy’s definition of “occurrence”
can be abbreviated as (1) an event, (2) that results in injury sustained,
(3) during the policy period. The postpositive modifier (“during the policy
period”) immediately follows the “injury sustained” term. So, applying the
canon, the injury must occur during the policy period; the causal event can
precede it.
      A basic principle of insurance law points in the same direction as the
syntactic rule.   When a court “deems the terms of an insurance policy
ambiguous or doubtful, it must interpret them most favorably to the insured
and against the insurer.” Centennial Ins. Co. v. Ryder Truck Rental, Inc., 149
F.3d 378, 382–83 (5th Cir. 1998); see also Caldwell v. Hartford Acc. & Indem.
Co., 160 So. 2d 209, 212–13 (Miss. 1964) (“The rule that the insurance policy
prepared by the insurer must be construed more strongly against the insurance
company, and that any fair doubt should be resolved in favor of the insured, is
so well-settled in the law of insurance that we hesitate to cite any cases.”).
      Both the grammatical and insurance canons thus resolve the ambiguity
by interpreting the policy as providing the same coverage as Travelers’: If the


                                       10
   Case: 17-60291     Document: 00514974869      Page: 11   Date Filed: 05/29/2019



                                  No. 17-60291
estates alleged that covered injuries occurred during the policy period,
Scottsdale must defend.
      And, again, the estates make the necessary allegations. The Scottsdale
policy defines bodily injury to include bodily injury, sickness, and disease. The
estates’ complaint alleges that all three men suffered such injuries between
November 1985 and November 1986:
      • Dixon “suffered bodily injuries, assaults and batteries, and numerous
        other injuries in prison in 1985 and in subsequent years.”
      • Ruffin “was infected with syphilis and herpes in 1984 and 1985. From
        1985 through 1988 he suffered severe rashes, abdominal pain,
        nausea, and vomiting resulting from his exposure to detergents and
        other chemicals used in the prison.”
      • “From 1985 through 1987, Mr. Bivens was admitted to the hospital or
        medical ward over a dozen times for asthma attacks, respiratory
        distress, and bronchitis aggravated by prison conditions.”
      Although Scottsdale’s duty to defend was not triggered by the ongoing
imprisonment, it was triggered by the discrete bodily injuries Bivens, Dixon,
and Ruffin suffered as a result of the County’s wrongful acts that framed them.
We thus affirm the district court’s judgment that Scottsdale has a duty to
defend.

                                       III.
      We have resolved this case against Travelers and Scottsdale by applying
the plain terms of their policies and, in Scottsdale’s case, established canons of
interpretation. That is consistent with Mississippi law, which holds that an
“insurance company’s duty to defend its insureds derives neither from common
law nor statute, but rather from the provisions of its policy, that is, its
insurance contract with its insured.” Baker Donelson Bearman & Caldwell,
P.C. v. Muirhead, 920 So. 2d 440, 450 (Miss. 2006).
      We thus are not applying a “theory” of insurance coverage. Travelers
and Scottsdale devote substantial energy to arguing that Mississippi would not

                                       11
   Case: 17-60291     Document: 00514974869     Page: 12   Date Filed: 05/29/2019



                                 No. 17-60291
recognize so-called “continuous trigger” or “multiple trigger” theories. We
agree that such extracontractual rules have no role to play.           Under a
continuous trigger theory, “an insurance company has a duty to defend and
indemnify if it has issued a policy in effect at any time during the continuing
tort.” City of Erie, Pa. v. Guaranty Nat. Ins. Co., 109 F.3d 156, 164 (3d Cir.
1997). We do not hold that Forrest County’s torts were continuing. That is
why we do not find a duty to defend under the personal injury provision—the
false imprisonment tort ended with the institution of legal process. But the
estates allege bodily injuries during the policy periods that were distinct from
the convictions themselves.
       Closer to the mark, the insurers argue that siding with the estates would
require us to apply a multiple trigger theory. We do hold that coverage was
triggered in more than one year by more than one injury. But we do so because
Travelers and Scottsdale agreed to policies that permit multiple triggers if
there are different injuries, quite apart from any common law “multiple
trigger” principle. A simple analogy may be useful. Say that one insurer
promises an apple farmer to pay for any bodily injury caused in 1985, so long
as it is caused by the farmer’s agricultural acts. Another insurer makes the
same promise for 2010. If the farmer had planted a tree in 1979, and apples
from that tree fell and injured passersby in both 1985 and 2010, both policies
would be triggered. The two injuries are distinct from one another despite
stemming from the same covered act. And it does not matter that the injuries
arose years after the covered act. Reaching that same conclusion here is just
a matter of enforcing the parties’ agreements, not a broader theory of insurance
law.
       The cases Travelers and Scottsdale cite in support of a contrary result
fall into two buckets. The first and larger bucket of cases does not apply here
because they address act-based policies, not injury-based ones. See City of Erie,
                                       12
    Case: 17-60291       Document: 00514974869         Page: 13     Date Filed: 05/29/2019



                                      No. 17-60291
109 F.3d at 158 (parties agreed that policies covered “liability for any act done
while the policy is in effect”); Sarsfield v. Great Am. Ins. Co. of N.Y., 335 F.
App’x 63, 66 (1st Cir. 2009) (“This insurance applies to ‘wrongful act(s)’ which
occurs in the ‘coverage territory’ and during the policy period.”); TIG Ins. Co.
v. City of Elkhart, 122 F. Supp. 3d 795, 804 (N.D. Ind. 2015) (“caused by an
OCCURRENCE to which this policy applies during this POLICY PERIOD”);
Indian Harbor Ins. Co. v. City of Waukegan, 33 N.E.3d 613, 616 (Ill. Ct. App.
2015) (“The wrongful act(s) must occur during the policy period and within the
policy territory.”); City of Lee’s Summit v. Missouri Pub. Entity Risk Mgmt.,
390 S.W.3d 214, 218 (Mo. Ct. App. 2012) (“caused by or arising out of . . . an
act, accident, event, during the coverage period”); Town of Newfane v. Gen. Star
Nat’l Ins. Co., 14 A.D.3d 72, 75 (N.Y. App. Div. 2004) (“caused by an offense . . .
committed . . . during the policy period”). In wrongful conviction cases, the
wrongful act is the one that causes the wrongful conviction; thus, act-based
policies are usually triggered on or around the time of conviction. 4 That has
no bearing on injury-based policies like Travelers’ and Scottsdale’s.
       The second bucket of cases (which also includes many from the first)
addresses personal injury, not bodily injury. See, e.g., Genesis Ins. Co. v. City
of Council Bluffs, 677 F.3d 806, 812, 815 (8th Cir. 2012) (malicious prosecution
occurred when charges were filed, so personal injury arose at that time);
Chicago Ins. Co. v. City of Council Bluffs, 713 F.3d 963, 970–71 (8th Cir. 2013)
(same). We have already explained the difference between the two types of
coverage: The completion of a tort triggers personal injury coverage when the



       4 The estates do allege that Forrest County officials committed additional wrongful
acts during Travelers’ and Scottsdale’s policy periods by failing to come forward with
exculpatory evidence or admit their civil rights violations. But other courts have rejected
this argument, holding that failure to admit past unconstitutional acts does not retrigger an
act-based policy. See, e.g., Indian Harbor, 33 N.E.3d at 623. We need not decide the question
because the Travelers and Scottsdale policies are injury-based rather than act-based.
                                             13
    Case: 17-60291        Document: 00514974869          Page: 14      Date Filed: 05/29/2019



                                        No. 17-60291
policy defines personal injury in terms of a cause of action. But the suffering
of a new harm—provided it is caused by a covered act—triggers bodily injury
coverage, so long as the policy defines bodily injury without reference to the
tort that caused it.
       We recognize that some wrongful conviction cases have applied a rule
that even injury-based coverage is triggered only when the injury first
manifests itself—a single, exclusive trigger. Genesis Ins., 677 F.3d at 815–16;
Chicago Ins., 713 F.3d at 971; see also Coregis Ins. Co. v. City of Harrisburg,
No. 1:03-CV-920, 2006 WL 860710, at *11 (M.D. Pa. Mar. 30, 2006); N. River
Ins. Co. v. Broward Cty. Sherriff’s Office, 428 F. Supp. 2d 1284, 1289–90 (S.D.
Fla. 2006); Idaho Counties Risk Mgmt. Program Underwriters v. Northland
Ins. Cos., 205 P.3d 1220, 1226 (Idaho 2009). But those cases did not confront
the allegations we have here of discrete bodily injuries beyond the harm of
incarceration itself. The majority in Chicago Insurance, for instance, rejected
the idea that because “the period of time during which the two men were
imprisoned included” the policy period, they “clearly sustained damage” during
the policy period. 713 F.3d at 974 (Bye, J., concurring in part and dissenting
in part). And the Coregis court clarified that the underlying plaintiff’s alleged
humiliation and reputational damage did not “suggest that he has incurred
injuries distinct from those he suffered as the result of his arrest, prosecution,
and ultimate conviction.” 2006 WL 860710, at *10, 12.
       Given that the estates do allege distinct injuries, 5 not just a continuous
injury beginning with incarceration and ending with exoneration and release,
Mississippi law does not require us to graft onto the policy language the single-
trigger rule Travelers and Scottsdale advocate. The cases they rely on say only


       5 Of course, for the County to obtain indemnity, the estates will need to prove that
distinct bodily injuries occurred during the policy periods. But at this stage, it is enough that
those injuries are alleged. See supra note 3.
                                              14
    Case: 17-60291        Document: 00514974869          Page: 15      Date Filed: 05/29/2019



                                        No. 17-60291
that the statute of limitations for professional negligence, when the alleged
negligence results in wrongful conviction, runs from the negligent causal act,
not exoneration and release. See Smith v. Sneed, 638 So. 2d 1252, 1256 (Miss.
1994); Stevens v. Lake, 615 So. 2d 1177, 1183 (Miss. 1993). But the Smith and
Stevens analysis focuses on when the “unlawful acts” occurred, so Travelers’
and Scottsdale’s reliance on them is unavailing. See Smith, 638 So. 2d at 1256
(quoting Stevens, 615 So. 2d at 1183). As we have discussed at length, their
policies are not triggered by unlawful acts, but by resulting injuries.
       At bottom, Travelers and Scottsdale ask us to hold that that insurance
coverage be triggered by a single moment of wrongful conduct, or a single
moment of injury—even when the policy’s terms do not. If insurers want that
result, they know how to bargain for it. Like the insurers in many of the cases
cited by Travelers and Scottsdale, four insurers won summary judgments in
this case because they wrote policies requiring that the wrongful act occur
during the policy period.
       Another option is the so-called “deemer clause,” under which all
resultant injuries are deemed to have occurred simultaneously with the act
that caused them. See RESTATEMENT OF LIABILITY INSURANCE § 33 cmt. e
(explaining that deemer clauses “define a triggering event to take place at a
designated time even when that event did not only take place at that time, or
perhaps not even at that time at all”). 6 Tellingly, Travelers bargained for just
such a clause in the policy at issue in this case, but only for property damage



       6  From an insurer’s perspective, deemer clauses can be good or bad, depending on the
likelihood that the insured will do something that could cause damage for years to come. A
single triggering event (the wrongful act or the first sign of damages) during the policy period
can sign the insurer up to cover damages that may last well beyond its policy period—up to
its policy limits, anyway. But the insurer does not have to cover injuries for acts that occurred
prior to the policy period.

                                              15
    Case: 17-60291    Document: 00514974869       Page: 16   Date Filed: 05/29/2019



                                  No. 17-60291
coverage: “We’ll consider all loss of use of . . . undamaged tangible property to
happen at the time of the wrongful act which caused it.” It could have done
the same for bodily injury coverage. Indeed, it did so in a law enforcement
liability policy issued to Forrest County for 2012–13: “All ‘bodily injury’ . . .
caused by the same ‘wrongful act’ or ‘related wrongful acts’ will be deemed to
occur when the first part of such ‘bodily injury’ . . . occurs.” We must give effect
to the different bargain Travelers and Scottsdale struck in the earlier policies.
                                       ***
      “Insurance policies are contracts, and as such, they are to be enforced
according to their provisions.” Noxubee Cty. School Dist. v. United Nat. Ins.
Co., 883 So. 2d 1159, 1166 (Miss. 2004). The provisions of the Travelers and
Scottsdale policies cover bodily injuries occurring during the policy period.
Because the estates’ complaint alleges those injuries during the relevant time
periods, both insurers have a duty to defend Forrest County and its officers.
We thus AFFIRM the judgment of the district court.




                                        16